Tom Glaze, Justice, dissenting. I dissent because I disagree that the driver, Irvin Dennis, was properly dismissed from this case at the end of appellant’s proof. I quickly add that this court fully realizes that after this cause was fully tried, the trial court found that Dennis was at fault because he “took the curve too fast” or “he was in second gear when he should have been in first or something.” In reviewing the correctness of the trial court’s ruling dismissing Dennis as a party, we must look at the evidence as it appeared when the appellant rested her case. In doing so, we give the proof its strongest probative force. Grendell v. Kiehl, 291 Ark. 228, 723 S.W.2d 830 (1987). In my view, this court, while recognizing this important tenet, fails to apply it. Substantial evidence in this cause was offered by Mr. Dennis’s own testimony, which was presented as a part of appellant’s case. Dennis testified that, at the time of the accident, he was driving a Silver Eagle bus, like those operated by Greyhound or Trailways, down Petit Jean Mountain. The only experience Dennis had in driving a bus was that he had gained while driving for Trinity Evangelistic Association. He said that he had driven a bus to Hot Springs, but he had been on no mountains as steep as Petit Jean. When going down Petit Jean, he placed the bus in second gear. Dennis explained that the bus ran about twenty miles an hour in second gear but only about seven miles an hour in first gear. Dennis further testified that when the brakes stopped working, he was going too fast to turn the corner; the bus was loaded heavy and the road was real steep. He concluded that if he had been going seven miles an hour, he “didn’t know if [he] could have made the curve.”1  Giving the foregoing evidence it strongest probative value, I believe it is fair to say that Dennis was an inexperienced driver and that he had never experienced driving in mountains, much less, one as steep as Petit Jean. His bus was loaded heavily with children when going down a steep grade. Dennis had placed the bus in second gear. Going twenty miles per hour, he did not know if the bus could have made the curve but a clear inference was left that it could have. After the appellant’s case, the only additional evidence related to negligence on Dennis’s part was given by Mr. Harry Anderson, who custom builds and services buses. He testified that if he was going to supervise someone on driving down Petit Jean Mountain, he would tell them to drive in first gear only — the bus would not have gone down the mountain safely in any other gear. In my view, Dennis’s earlier testimony, given its reasonable inferences, showed that he should have had the bus in first gear when going down Petit Jean Mountain and that it was unsafe and he could have made the curve if he had been driving in first gear. Anderson’s testimony, in opinion form, merely confirmed Dennis’s story. The trial court, in my opinion, was premature in dismissing Dennis from the suit, and I believe this court is wrong in upholding that decision. Holt, C.J., joins this dissent.   Dennis’s statement suggests he may or may not have made the curve if he had been driving at this reduced speed. If it is possible to derive conflicting inferences from even uncontradicted evidence, it is error to direct a verdict. See 5 A James Wm. Moore, Moore's Federal Practice ¶ 50.2[1] (2d ed. 1987).